Exhibit 10.6
WESTERN DIGITAL CORPORATION
NON-EMPLOYEE DIRECTORS STOCK-FOR-FEES PLAN
(As Amended November 6, 2008)

  1.  Purpose.

               The purposes of this Western Digital Corporation Non-Employee
Director Stock-For-Fees Plan (the “Plan”) are to advance the interests of
Western Digital Corporation (the “Company”) and its stockholders by increasing
ownership by the Company’s non-employee directors of the Company’s Common Stock,
thereby aligning their interests more closely with the interests of the
Company’s other stockholders, and to make available to the Company the cash that
would otherwise have been paid to non-employee directors receiving Common Stock
in lieu of fees hereunder.

  2.  Administration.

               The Plan shall be administered by the Company, which shall have
the power to construe the Plan, to resolve all questions arising under the Plan,
to adopt and amend such rules and regulations for the administration of the Plan
as it may deem desirable, and otherwise to carry out the terms of the Plan, but
only to the extent not contrary to the express provisions of the Plan. The
determinations, interpretations, and other actions of the Company of or under
the Plan or with respect to any Common Stock granted pursuant to the Plan shall
be final and binding for all purposes and on all persons. Neither the Company
nor any officer or employee thereof shall be liable for any action or
determination taken or made under the Plan in good faith. Notwithstanding the
foregoing, the Company shall have no authority or discretion as to the persons
who will receive Common Stock granted pursuant to the Plan, the number of shares
of Common Stock to be issued under the Plan, the time at which such grants are
made, the number of shares of Common Stock to be granted at any particular time,
or any other matters that are specifically governed by the provisions of the
Plan.

  3.  Participation in the Plan.

               Directors of the Company who are not employees of the Company or
any subsidiary of the Company (“Eligible Directors”) shall be eligible to
participate in the Plan. Each Eligible Director shall, if required by the
Company, enter into an agreement with the Company in such form as the Company
shall determine consistent with the provisions of the Plan for purposes of
implementing the Plan or effecting its purposes. In the event of any
inconsistency between the provisions of the Plan and any such agreement, the
provisions of the Plan shall govern.

  4.  Stock Subject to the Plan.

               (a) Number of Shares. The shares that may be issued under the
Plan shall be authorized and unissued shares or treasury shares of the Company’s
Common Stock (the “Common Stock”). The maximum aggregate number of shares that
may be issued under the

 



--------------------------------------------------------------------------------



 



Plan shall be four hundred thousand (400,000), subject to adjustment upon
changes in capitalization of the Company as provided in
Section 4(b). The maximum aggregate number of shares issuable under the Plan may
be increased from time to time by approval of the Company’s Board of Directors,
and by the stockholders of the Company if stockholder approval is required
pursuant to the applicable rules of any stock exchange, or, in the opinion of
the Company’s counsel, any other law or regulation binding upon the Company.
               (b) Adjustments. If the Company shall at any time increase or
decrease the number of its issued and outstanding shares of Common Stock
(whether by reason of reorganization, merger, consolidation, recapitalization,
stock dividend, stock split, combination of shares, exchange of shares, change
in corporate structure, or otherwise), then the number of shares of Common Stock
still available for issue hereunder shall be increased or decreased
appropriately and proportionately.

  5.  Stock Elections.

               Each Eligible Director may make an “Election” to receive Common
Stock in lieu of any or all of (i) the annual retainer fee otherwise payable to
him or her in cash for that calendar year, and/or (ii) the meeting attendance
fees otherwise payable to him or her in cash for that calendar year. Such
Election for any calendar year must be in writing and must be delivered to the
Secretary of the Company not later than the end of the immediately preceding
calendar year. In addition, newly elected or appointed Eligible Directors shall
make an interim Election as of the date they join the board, which interim
Election shall be made on or before the date such Eligible Director joins the
Board of Directors and shall govern until the immediately ensuing calendar year.
Separate Elections must be made for each calendar year; if an Eligible Director
does not make a written Election for any particular calendar year, then such
Eligible Director shall be deemed to have elected to receive all meeting fees
and his or her retainer fee for that calendar year in cash.

  6.  Issuance of Common Stock.

               (a) Timing and Amounts of Issuances.
                         (i) Subject to Section 7, Common Stock issuable to an
Eligible Director in lieu of annual retainer or meeting fees shall be issued not
later than ten days after the date such annual retainer or meeting fees, as the
case may be, would have been paid if paid in cash.
                         (ii) The number of shares of Common Stock issuable in
lieu of cash annual retainer fees (whether or not deferred pursuant to
Section 7) shall be determined by dividing the amount of cash fees being
replaced by Common Stock by the Fair Market Value (as defined below) of the
Common Stock on the first trading day of the calendar year for which the annual
retainer is being paid or, in the case of an annual retainer being paid to a
newly appointed or elected Eligible Director for a partial year, on the date
such Eligible Director joins the board.
                         (iii) The number of shares of Common Stock issuable in
lieu of cash meeting fees (whether or not deferred) shall be determined by
dividing the amount of cash fees

2



--------------------------------------------------------------------------------



 



being replaced by Common Stock by the Fair Market Value of the Common Stock on
the date of the meeting for which the fee is paid.
               (b) Fractional Shares. No fractional shares shall be issued under
the Plan. The portion of annual retainer or meeting fees that would be paid in
Common Stock but for the proscription on fractional shares shall be paid in cash
along with any portion of the fee that the Eligible Director has elected to
receive in cash. For directors electing no cash for a particular calendar year,
fractional share equivalent cash balances shall be held by the Company until the
end of that calendar year and then distributed in cash to the Eligible Director
without interest in January of the following calendar year.
               (c) Fair Market Value. For the purposes of the Plan, the “Fair
Market Value” of the Common Stock as of any issuance or deferral date shall be
the closing price of the Common Stock on the New York Stock Exchange (or another
national stock exchange if the Common Stock trades thereon but not on the NYSE)
as of such date (or, if no such shares were traded on such date, as of the next
preceding day on which there was such a trade, provided that the closing price
on such preceding date is not less than 100% of the fair market value of the
Common Stock, as determined in good faith by the Company, on the date of
issuance). If at any time the Common Stock is no longer traded on a national
stock exchange, the Fair Market Value of the Common Stock as of any issuance
date shall be as determined by the Company in good faith in the exercise of its
reasonable discretion.
               (d) Issuance of Certificates. As promptly as practicable
following each issuance of Common Stock hereunder, the Company shall issue to
the recipient Eligible Director a stock certificate or certificates registered
in his or her name representing the number of shares of Common Stock issued.

  7.  Deferral.

               (a) Election to Defer. An Eligible Director may elect to defer
the receipt of any cash or stock annual retainer or meeting fees payable during
the period to which an Election applies. Any such deferral election by an
Eligible Director shall specify whether the fees to be deferred are fees that
the Eligible Director is required or has elected to receive in Common Stock, and
shall be made and take effect at the times specified in the Company’s Deferred
Compensation Plan (the “Deferred Compensation Plan”). The deferral shall not
change the form (cash versus Common Stock) in which the fee is to be paid at the
end of the deferral period, notwithstanding the fact that during the deferral
period fees ultimately payable in Common Stock may be general unsecured
obligations of the Company to the Eligible Director.
               (b) [Reserved]
               (c) Plan Shares. All shares issued or issuable under the Plan,
including deferred shares, shall be deducted from the shares available under the
Plan at the time first issued or deferred, provided that shares deferred and not
ultimately issued and delivered to the Eligible Director shall be returned to
the pool of available shares under the Plan.

3



--------------------------------------------------------------------------------



 



               (d) Deferred Compensation Plan. Deferral of Eligible Directors’
fees, whether payable in cash or Common Stock, shall be administered pursuant to
the Deferred Compensation Plan.

  8.  Securities Laws.

               (a) Investment Representations. The Company may require any
Eligible Director to whom an issuance of securities is made or a deferred
delivery obligation is undertaken as a condition of receiving securities
pursuant to such issuance or obligation to give written assurances in substance
and form satisfactory to the Company and its counsel to the effect the such
person is acquiring the securities for his or her own account for investment and
not with any present intention of selling or otherwise distributing the same in
violation of applicable securities laws, and to such other effects as the
Company deems necessary or appropriate to comply with federal and applicable
state securities laws.
               (b) Listing, Registration, and Qualification. Anything to the
contrary herein notwithstanding, each issuance of securities shall be subject to
the requirement that, if at any time the Company or its counsel shall determine
that the listing, registration, or qualification of the securities subject to
such issuance upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary or
advisable as a condition of, or in connection with, such issuance of securities,
such issuance shall not occur in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained on conditions acceptable to the Company. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration, or
qualification.
               (c) Restrictions on Transfer. The securities issued under the
Plan shall be restricted by the Company as to transfer unless the grants are
made under a registration statement that is effective under the Securities Act
of 1933, as amended, or unless the Company receives an opinion of counsel
satisfactory to the Company to the effect that registration under state or
federal securities laws is not required with respect to such transfer.

  9.  Withholding Taxes.

               Whenever shares of Common Stock are to be issued under the Plan,
the Company shall have the right prior to the delivery of any certificate or
certificates for such shares to require the recipient to remit to the Company an
amount sufficient to satisfy federal, state and local withholding tax
requirements attributable to the issuance. In the absence of payment by an
Eligible Director to the Company of an amount sufficient to satisfy such
withholding taxes, or an alternative arrangement with the Eligible Director that
is satisfactory to the Company, the Company may make such provisions as it deems
appropriate for the withholding of any such taxes which the Company determines
it is required to withhold.

  10.  Amendment of the Plan.

               The Board of Directors of the Company may suspend or terminate
the Plan or any portion thereof at any time, and may amend the Plan from
time-to-time in any respect the Board

4



--------------------------------------------------------------------------------



 



of Directors may deem to be in the best interests of the Company; provided,
however, that no such amendment shall be effective without approval of the
stockholders of the Company if stockholder approval of the amendment is then
required pursuant to the applicable rules of any securities exchange, or, in the
opinion of the Company’s counsel, any other law or regulation binding on the
Company.

  11.  Effective Date and Duration of the Plan.

               The Plan shall, subject to approval by the Company’s stockholders
at the Company’s 1992 Annual Meeting, be effective January 1, 1993. The Plan
shall terminate at 11:59 p.m. on December 31, 2012, unless sooner terminated by
action of the Board of Directors. Elections may be made under the Plan prior to
its effectiveness, but no issuances under the Plan shall be made before its
effectiveness or after its termination.

  12.  Governing Laws.

               The Plan and all rights and obligations under the Plan shall be
construed in accordance with and governed by the laws of the State of
California, excluding its conflicts of laws principles.

  13.  Construction.

               The Plan is intended to comply with Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (including the Treasury regulations
and other published guidance relating thereto) (collectively, “Section 409A”),
so as not to subject any Eligible Director to payment of any additional tax,
penalty or interest imposed under Section 409A. The provisions of the Plan shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Eligible Director.

5